Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 10/27/2020. Claims 1 - 20 are pending in the case. 

Applicant Response
In Applicant’s response dated 10/27/2020, Applicant amended Claimed 1, 6, 10 and 17 and argued against all objections, and rejections previously set forth in the Office Action dated 08/06/2020.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/2020 has been entered.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with a step for utilizing the corresponding dataset to generate a transition between the first scene and the second scene …” in claim 17.
	The specification provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. As per Applicant’s specifications in Figure 11 and [0182] illustrates “acts 1100 include performing a step for utilizing the dataset to generate a transition between the first scene and the second scene portraying the first version of the data graphic and the second version of the data graphic. For example, the acts and algorithms described in reference to FIG. 3 can comprise the corresponding acts and algorithms (e.g., structure) for performing a step for utilizing the dataset to generate a transition between the first scene and the second scene portraying the first version of the data graphic and the second version of the data graphic.” 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4, 6-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (Pub. No.: US 20130009963 A1, Pub. Date: Jan. 10, 2013) in view of Huang (Pub No.:  US 20160267700, Pub. Date: September 15, 2016)

Regarding independent claim 1,
	Albrecht discloses a non-transitory computer readable medium storing instructions thereon that (see Albrecht: Fig.6, [0049], describing computing device 600), when executed by at least one processor (see Albrecht: Fig. 6, [0047], processing unit 602) cause a computing device to: 
receive a static data graphic and a corresponding dataset comprising a first value and a second value (see Albrecht: Fig.3A, [0034], “recommended presentation 314, includes any arrangement of graphic elements that may be used to represent data, for example, charts, graphs, plots, and the like (i.e. The examiner considers that the line chart is displayed/ received in Fig. 3A is static data graphic with a corresponding dataset with first value 212 and second value 214.).
generate, for display via a storyboard animation user interface for designer device , a first scene comprising a first data graphic based on the static data graphic the first data graphic portraying a first graphical data element of the first value in a first position (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in dataset 212 (in this example, "2009 Sales"), i.e. graphical element 302 is the first scene with a first data graphic)
generate, for display via the storyboard animation user interface for designer device, a second scene comprising a second data graphic, the second data graphic portraying a second graphical data element of the second value in a second position (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales"), i.e. graphical element 304 is the first scene with a second data graphic.”); 
present, via the storyboard animation user interface for designer device, [a control buttons] for customizing data driven animations between data graphics in consecutive scenes (see Albrecht: Fig.2, [0032], “user may indicate selection of data set 212 or data set 214 by selection of the corresponding graphic elements 302 or 304, or alternatively, by selecting a selectable link such as control buttons 306 or 308, respectively or legend links 310 or 312, respectively.”. In other words, the control buttons presented in the graphical data display application are used to customize animated transition between first and second graphic elements 302 and 304 continuously in data driven animation application). See also Fig., [0038] describing “300A and 300B in FIG. 3 are intended to convey an example where graphic elements 302 and 304 are displayed continuously during animated transition between screenshots 300A and 300B.”) and  
based on user interaction with the [control buttons] (see Albrecht: Fig.3, [0033], active selection for example, if the user actively clicks on graphic elements 302 or 304 ( i.e. interaction), or control buttons 306 or 308 ”): 
animate a transition between the first data graphic portraying the first graphical data element of the first value in the first position in the first scene and the second data graphic portraying the second graphical data element of the second value in the second position in the second scene utilizing the corresponding dataset ( see Albrecht: Fig.3, [0036], “The animated transition, e.g., animated transition between first and second graphic elements 302 and 304, can be any animation which tends to convey, represent, or highlight any data differences between first and second data sets 212 and 214.”). See also Fig.4, [0037] describing “the animated transition and graphic elements, e.g., animated transition between first and second graphic 
	As shown above, Albrecht teaches or discloses generating and displaying interactive digital narrative between one or more scenes with a corresponding dataset in the graphical user interface display based on the interaction of the user with graphical user interface elements such as such as buttons.
	Albrecht does not explicitly teach or suggest the system that present a transition element via the storyboard animation user interface for designer device and based on user interaction with the transition element and   provide, for display via the storyboard animation user interface, a transition indicator element between the first scene and the second scene.
	However, Huang teaches system wherein: 
present, a transition element via the storyboard animation user interface for designer device (see Huang: Fig.3, [0053], “the action pane 306 also facilitates user interaction with the slides. For example, the action pane 306 may include one or more of an "annotate slide" selectable icon 312, a "generate transitions" selectable icon 314 (transition element), and a "preview" selectable icon 316.”) 
based on user interaction with the transition element (see Huang: Fig.3, [0053], “Selection of the "generate transitions" icon 314 will generate transitional animations for transitioning between consecutive slides.”)
provide, for display via the storyboard animation user interface, a transition indicator element between the first scene and the second scene (see Huang: Fig.5, [0061], “introduction of slide transition icons 502 (transition indicator element) in (transition indicator element) is illustrated between the first slide 308(1) and the second slide 308(2), and a second slide transition icon 502(2) (transition indicator element) is illustrated between the second slide 308(2) and the third slide 308(3). The slide transition icons 502(1), 502(2) indicate that transitional animations have been applied to the slides, to form a motion data story from the slide deck”) 
	Because both Albrecht and Huang address the same/similar issue of graphical display of data visualization with animation and stories, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Albrecht to include system that present a transition element via the storyboard animation user interface for designer device and based on user interaction with the transition element and   provide, for display via the storyboard animation user interface, a transition indicator element between the first scene and the second scene as taught by Huang. One would have been motivated to make such a combination in order to improve user comprehension of sometimes complex graphical representations of data when analyzing and understanding of a datasets by providing easy, efficient and user friendly data visualization tool (see Huang:[0014])

Regarding claim 2,
	Albrecht and Huang teaches all the limitations of Claim 1. Albrecht and Huang
determine a first link between the corresponding dataset and the first data graphic and a second link between corresponding the dataset and the second data graphic (see Albrecht: Fig.3, [0032], “the user may indicate selection of data set 212 or data set 214 by selection of the corresponding graphic elements 302 or 304, or alternatively, by selecting a selectable link such as control buttons 306 or 308, respectively or legend links 310 or 312, respectively”); and
generate the transition based on the determination of the first link and the second link 
(see Albrecht: Fig.4,[0037], “The animated transition and graphic elements, e.g. animated transition between first and second graphic elements 302 and 304 can be displayed in various sequences; repeated or cycled; hidden or displayed; emphasized or deemphasized; and so on. FIG. 4 shows some examples of sequences.”)

Regarding claim 3,
	Albrecht and Huang teaches all the limitations of Claim 1. Albrecht and Huang further teaches the computing device to generate a data animation comprising:
the first scene, the second scene, and the transition (see Albrecht : Fig.3,[0030]-[0031], illustrating first graphic element 302. second graphic element 304, automatically recommended presentation 314),wherein the data animation portrays the first scene with the first graphical data element of the first value in the first position portrays the second scene with the second graphical data element of the second value in the second position, and portrays the transition with a plurality of intermediate graphical data elements in a plurality of intermediate positions between the first position and the second position( see Albrecht : Fig.3, [0039], “Screenshots 300A and 300B in FIG. 3 are also intended to convey an example where animated transition between graphic elements 302 and 304 in screenshots 300A and 300B represents a transformation of graphic element 302 into graphic element 304. In other examples, the animated transition may include one or more graphic elements that extend between the first and second graphic elements, for example, filling the space between with a color or shade. Such a filling animation may include a different color or shade depending on the direction of the change between the data sets; for example, a decrease in value may be represented by a first color and an increase may be represented by a second color.”)

Regarding claim 4,
	Albrecht and Huang teaches all the limitations of Claim 3. Albrecht and Huang further teaches the computing device to animate the transition by: 
accessing the corresponding dataset to identify the first value and the second value (see Albrecht: Fig.2, [0027], “Screenshot 200A illustrates the example spreadsheet application user interface 201 with a first data set 212 "2009 Sales" in column Band a second data set 214 "2010 Sales" in column C. Thus, example spreadsheet application user interface 201 provides a plurality of data sets 212 and 214.”); and 
determining the plurality of intermediate graphical data elements and the plurality of intermediate positions based on the first value and the second value from accessing the corresponding dataset (see Albrecht: Fig.2, [0036], “animated transition can include a change in shade of one or more of the graphic elements, such as the change of shade or more intermediate graphic elements between graphic elements 302 and 304.”)

Regarding claim 6,
	Albrecht and Ruble teaches all the limitations of Claim 1. Albrecht and Ruble further teaches  the system wherein provide, for display via the designer device and based on user interaction with the transition indicator element, a transition animation information interface for modifying the transition between the first data graphic and the second data graphic (see Huang: Fig.5, [0061], “introduction of slide transition icons 502 in the storyline pane 102. A first slide transition icon 502(1) is illustrated between the first slide 308(1) and the second slide 308(2), and a second slide transition icon 502(2) is illustrated between the second slide 308(2) and the third slide 308(3). The slide transition icons 502(1), 502(2) indicate that transitional animations have been applied to the slides, to form a motion data story from the slide deck”) 

Regarding claim 7,
	Albrecht and Huang teaches all the limitations of Claim 1. Albrecht and Huang further teaches that the non-transitory computer readable medium wherein the corresponding dataset comprises a plurality of data attributes with a plurality of data values (see Albrecht : and further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
provide a data attribute selection element for display via the storyboard animation user interface (see Albrecht: Fig.2, [0029], “Screenshot 200B shows that a user has dragged a selection box 218 over data set 212. In some embodiments, the user may subsequently or simultaneously select data set 214 and/or month index 216 for graphic representation. Thus, example spreadsheet application user interface 201 presents a plurality of options for selection by a user, including selection of a first data set 212 and a second data set 214 from the plurality of data sets.”); 
based on user interaction with the data attribute selection element[control buttons] (see Albrecht: Fig.3, [0033], active selection for example, if the user actively clicks on graphic elements 302 or 304 ( i.e. interaction), or control buttons 306 or 308 ”):
Identify a data attribute from the plurality of data attributes from the corresponding dataset (see Albrecht: Fig.2, [0029], application user interface 201 detects the user's selection 218 from the plurality of options, in this example, first dataset 212 from the plurality of data sets.”); 
access the corresponding dataset to identify the first value from the data attribute to generate the first scene comprising the first data graphic portraying the first graphical data element of the first value (see Albrecht : Fig.3, [0030], “ Based on the user's data set selections 218 in screenshot 200B in FIG. 2, screenshot 300A in including a first graphic element 302 that represents data in data set 212 (in this example, "2009 Sales") and a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales").”)
access the corresponding dataset to identify the second value from the data attribute to generate the second scene comprising the first data graphic portraying the first graphical data element of the second value(see Albrecht : Fig.3, [0030], “ Based on the user's data set selections 218 in screenshot 200B in FIG. 2, screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in data set 212 (in this example, "2009 Sales") and a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales").”).

Regarding claim 8,
	Albrecht and Huang teaches all the limitations of Claim 7. Albrecht and Huang further teaches the computing device wherein: 
access the  corresponding dataset to identify a plurality of additional values from the data attribute (see Albrecht
generate a plurality of scenes comprising a plurality of data graphics based on the static data graphic, wherein the plurality of data graphics portray the plurality of additional values (see Albrecht : [0041] stating “a third data set and a fourth data set are determined from the user selection of the plurality of options; a third graphic element and a fourth graphic element are displayed that represent data in the third and fourth data sets; and a second animated transition is displayed, wherein the second animated graphic transition is displayed in conjunction with the third and fourth graphic elements to represent a data difference between the third and fourth data sets.”); and
generate a plurality of transitions between the pluralities of scenes based on the plurality of additional values (see Albrecht: Fig. 3, [0035], “user selection of the second data set 214 in screenshot 300A leads to a change in shade of graphic elements 302 and 304 in screenshot 300B, with the arrows indicating an animated transformation of the first graphic element 302 into the second graphic element 304”)

Regarding claim 9,
	Albrecht and Huang teaches all the limitations of Claim 1. Albrecht and Huang further teaches the computing device wherein:
determining that the second scene portrays the first value in a transitioned position(see Albrecht: [0041], “the one or more additional data sets and one or more additional graphic elements may be employed with reference to each other or with reference to the first or second data sets); and 
based on the corresponding dataset, the transitioned position, and the first position, generating a first value animation from the first position to the transitioned position values (see Albrecht: [0041], “the one or more additional data sets and one or more additional graphic elements may be employed with reference to each other or with reference to the first or second data sets. In yet another example, the third data set may be different from the second data set, and the fourth data set may be automatically determined to be the second data set or selected by the user from the plurality of data sets.”)

Regarding independent claim 10,
	Albrecht discloses a system comprising: at least one processor; and a computer readable storage medium storing instructions (see Albrecht: Fig.6, [0047], describing computing device 600) that when executed by the at least one processor, cause the system to:
receive a static data graphic and a dataset comprising a first value and a second value (see Albrecht: Fig.3A, [0034], “such as automatically recommended presentation 314, includes any arrangement of graphic elements that may be used to represent data, for example, charts, graphs, plots, and the like.”). The examiner considers that the line chart is displayed/received in Fig. 3A is static data graphic with a corresponding dataset with first value 212 and second value 214.)
generate, for display via a storyboard animation user interface for designer device, a first scene comprising a first data graphic based on the static data graphic, the first data graphic portraying a first graphical data element of  the first value from the dataset in a first position (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in data set 212 (in this example, "2009 Sales") i.e. graphical element 302 is the first scene with a first data graphic)
generate, for display via a storyboard animation user interface for designer device, a second scene comprising a second data graphic, the second data graphic portraying a second graphical data element of the second value from the dataset in a second position  (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales") i.e. graphical element 304 is the first scene with a second data graphic.”)
present, together with the first scene and the second scene and via the storyboard animation user interface, a transition element for customizing data-driven animations between data graphics in consecutive scenes
present, via the storyboard animation user interface for designer device, [a control buttons] for customizing data driven animations between data graphics in consecutive scenes (see Albrecht: Fig.2, [0032], “the user may indicate selection of data set 212 or data set 214 by selection of the corresponding graphic elements 302 or 304, or alternatively, by selecting a selectable link such as control buttons 306 or 308, respectively or legend links 310 or 312, respectively.”. In other words, the control buttons presented in the graphical data display application are used to customize animated transition between first and second graphic elements 302 and 304 continuously in data driven animation application). See also continuously during animated transition between screenshots 300A and 300B.”) and  
based on user interaction with the [control button] (see Albrecht : Fig.3 ,[0033], “active selection for example, if the user actively clicks on graphic elements 302 or 304 ( i.e. interaction ), or control buttons 306 or 308, or legend links 310 or 312”), determine a first link between the dataset and the first data graphic and a second link between the dataset and the second data graphic (see Albrecht : Fig.3, [0032], “the user may indicate selection of data set 212 or data set 214 by selection of the corresponding graphic elements 302 or 304, or alternatively, by selecting a selectable link such as control buttons 306 or 308, respectively or legend links 310 or 312, respectively”); and 
based on the determination of the first link and the second link (see Albrecht: Fig.3, [0032], “the user may indicate selection of data set 212 or data set 214 by selection of the corresponding graphic elements 302 or 304, or alternatively, by selecting a selectable link such as control buttons 306 or 308, respectively or legend links 310 or 312, respectively.”):
access the first value and the second value from the dataset to determine a transition between the first data graphic and the second data graphic (see Albrecht Fig.3, [0034], shows an example of example spreadsheet application 201 enabling the user to select an automatically recommended presentation for displaying the first and second graphic elements and the first animated graphic transition. Other variations may be included, e.g., enabling the user to select an existing presentation of the first and second graphic elements for displaying the first animated transition; 
generate a data animation between the first scene and the second scene utilizing the transition (see Albrecht: Fig.4,[0037], “The animated transition and graphic elements, e.g. animated transition between first and second graphic elements 302 and 304 can be displayed in various sequences; repeated or cycled; hidden or displayed; emphasized or deemphasized; and so on. FIG. 4 shows some examples of sequences.”)
	As shown above, Albrecht teaches or discloses generating and displaying interactive digital narrative between one or more scenes with a corresponding dataset in the graphical user interface display based on the interaction of the user with graphical user interface elements such as such as buttons.
	Albrecht does not explicitly teach or suggest the system that present a transition element via the storyboard animation user interface for designer device and based on the determination of the first link and the second link provide, for display via the storyboard animation user interface, a transition indicator element between the first scene and the second scene.
	However, Huang teaches system wherein: 
present, a transition element via the storyboard animation user interface for designer device (see Huang: Fig.3, [0053], “the action pane 306 also facilitates user interaction with the slides. For example, the action pane 306 may include one or more of an a "generate transitions" selectable icon 314 (transition element), and a "preview" selectable icon 316. 
based on the determination of the first link and the second link (see Huang: Fig.3, [0053], Selection of the "generate transitions" icon 314 will generate transitional animations for transitioning between consecutive slides.” see also [0061], “[0061] FIG. 5 illustrates the interface 300 after a user has selected the "generate transitions" icon 314”), provide, for display via the storyboard animation user interface, a transition indicator element between the first scene and the second scene (see Huang: Fig.5, [0061], “introduction of slide transition icons 502 in the storyline pane 102. A first slide transition icon 502(1) is illustrated between the first slide 308(1) and the second slide 308(2), and a second slide transition icon 502(2) is illustrated between the second slide 308(2) and the third slide 308(3). The slide transition icons 502(1), 502(2) indicate that transitional animations have been applied to the slides, to form a motion data story from the slide deck”) 
	Because both Albrecht and Huang address the same/similar issue of graphical display of data visualization with animation and stories, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Albrecht to include system that present a transition element via the storyboard animation user interface for designer device and based on the determination of the first link and the second link provide, for display via the storyboard animation user interface, a transition indicator element between the first scene and the second scene as taught by Huang. One would have been motivated to make such a combination in order to Huang:[0014])

Regarding claims 11 and 12,
	Claim 11 and Claim 12 are directed to a system claim and shares the same/similar technical feature as Claim 3 and Claim 4 respectively and are rejected under the same rationale.

Regarding claims 15 and 16,
	Claim 15 and Claim 16 are directed to a system claim and shares the same/similar technical feature as Claim 7 and Claim 8 respectively and are rejected under the same rationale.

Claims 5, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht in view of Huang as applied to claims 1-4, 6-12, and 15-16 above, and in further view of High et al., (Pub. No.: US 20150113460 A1, Pub. Date: April 30, 2015)

Regarding claim 5, 
	Albrecht and Huang teaches all the limitations of Claim 3. Albrecht and Huang does not explicitly teach or suggest the system that provide, for display via the storyboard animation user interface of the designer device, a plurality of client interactivity elements; and based on .
However, High teaches the system wherein: 
provide, for display via the storyboard animation user interface of the designer device, a plurality of client interactivity elements (see High: Fig.1 and Fig.10 , [0019], “The data analytics animation system 100 is generally configured to show visualizations of different analytical model results displayed in motion using Video Cassette Recorder or "VCR" type controls to switch to different presentation formats such as fast-forward, fast-reverse, etc., as well as to change scales of data, e.g., from daily, to weekly, to monthly, to quarterly, and to yearly, etc. Such VCR type controls may be implemented using VCR control buttons or icons 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 are illustrated in FIG. 10”)
based on user interaction with a first client interactivity element export the data animation to a website for display to one or more client devices such that the one or more client devices can control presentation of the data animation utilizing an interactive mechanism (see High: Fig.1, [0019], “The presentation of data analytics, e.g., to senior leadership level personnel or other time constrained individuals in an organization or a meeting is challenging with respect to conveying maximum information in the least time in an exciting, and at the same time, meaningful way. Various visualizations provided by the data analytics animation system 100 provide attention capturing and exciting approach of showing analytics as evolution of data progresses through time or other data dimensions.”).
Albrecht in view of Huang and High address the same issue of providing data visualization user interface with interactive tools to manipulate the data graphics ,accordingly  it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Albrecht in view of Huang to include the system that system that provide, for display via the storyboard animation user interface of the designer device, a plurality of client interactivity elements; and based on user interaction with a first client interactivity element export the data animation to a website for display to one or more client devices such that the one or more client devices can control presentation of the data animation utilizing an interactive mechanism as taught by High .One would have been motivated to make such a combination in order to provide interactive user interface that assist user in managing and manipulating data graphic presentation efficiently.

Regarding claim 13,
	Claim 13 is directed to a system claim and the claim share the same/similar technical feature as Claim 5 and is rejected under the same rationale.

Regarding claim 14,
	Albrecht - Huang and High teaches all the limitations of Claim 13. Albrecht - Huang and High further teaches the system wherein the plurality of client interactivity elements comprises at least one of: 
a playback control element, wherein the interactive mechanism comprises selectable playback elements for playing and pausing a data narrative via the website (see for High : Fig. 10, [0017] , “the play button 1018 would resume a presentation or visualization 402. Likewise, a stop button 1026 would be used to reset the graph or chart… "buttons" 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 may be provided as graphical user icons or interfaces ("GUIs") on a display of the data analytics animation system 100”)
a stepper control element, wherein the interactive mechanism comprises selectable stepper elements that allow the one or more client device to select scenes in the data narrative via the website  ( see for e.g. High : Fig. 10, [0017] , “forward-skip button 1022 and a reverse-skip button 1024 … "buttons" 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 may be provided as graphical user icons or interfaces ("GUIs") on a display of the data analytics animation system 100”) forward-skip button 1022 and a reverse-skip button 1024 may be used; and 
a scrolltelling control element, wherein the interactive mechanism comprises a scroll telling feature that controls playback of the data narrative based on a scroll event corresponding to the website (see for e.g. High: Fig. 10, [0017], The animation may occur either from prebuilt charts/graphs, prerecorded analytical model results, or from dynamic chart/graph construction as the data analytics animation system 100 is in use. For example, when prebuilt charts are used, they may be sequentially assembled into a message or a story that could be played in either direction by switching from one chart to the next, as indicated by the chart types 1006”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Albrecht et al., (Pub. No.: US 2013/0009963 A1, Pub. Date: Jan. 10, 2013)

Regarding independent Claim 17, 
	Albrecht teachers a method of generating interactive, digital data narrative animations comprising:
receiving a data graphic and a corresponding dataset (see Albrecht: Fig.3A, [0034], “recommended presentation 314, includes any arrangement of graphic elements that may be used to represent data, for example, charts, graphs, plots, and the like (i.e. The examiner considers that the line chart is displayed/ received in Fig. 3A is static data graphic with a corresponding dataset with first value 212 and second value 214.).; 
generating, for display via a storyboard animation user interface ,a first scene comprising a first version of the data graphic (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 i.e. graphical element 302 is the first scene with a first data graphic) and a second scene comprising a second version of the data graphic based on the corresponding dataset (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales"), i.e. graphical element 304 is the first scene with a second data graphic.”);  
a step for utilizing the corresponding dataset to generate a transition between the first scene and the second scene portraying the first version of the data graphic and the second version of the data graphic (see Albrecht: Fig.3, [0036], “The animated transition, e.g., animated transition between first and second graphic elements 302 and 304, can be any animation which tends to convey, represent, or highlight any data differences between first and second data sets 212 and 214. For example, as shown in FIG. 3, user selection of the second data set 214 in screenshot 300A leads to a change in shade of graphic elements 302 and 304 in screenshot 300B, with the arrows indicating an animated transformation of the first graphic element 302 into the second graphic element 304.”). 
generating a data animation comprising the first scene, the second scene, and the transition (see Albrecht : Fig.4, [0037] ,illustrating that the animated transition and graphic elements, e.g., animated transition between first and second graphic elements 302 and 304 can be displayed in various sequences; repeated or cycled; hidden or displayed; emphasized or deemphasized).
Regarding claim 18,
	Albrecht teaches all the limitations of Claim 17. Albrecht further that the data animation portrays a plurality of intermediate graphical data elements between the first version of the data graphic and the second version of the data graphic (see Albrecht : Fig.2, [0036], “the animated transition can include a change in shade of one or more of the graphic elements, such as the change of shade shown for graphic elements 302 and 304 between screenshots 300A and 300B, or a change in color of one or more of the graphic elements, such as changing the color of graphic element 302 or 304. Furthermore, the transition may include timed appearance and disappearance of one or more intermediate graphic elements between graphic elements 302 and 304.”

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht as applied to claims 17 and 18 above, and in further view of High et al., (US 20150113460 A1 , April 30, 2015)

Regarding claim 19,
	Albrecht teaches all the limitations of Claim 17. Albrecht does not explicitly teach or suggest the method wherein providing, for display via the storyboard animation user interface, a plurality of client interactivity elements; and based on user interaction with a first client interactivity element, exporting the data animation to a website for display to one or more client devices such that the one or more client devices can control presentation of the data animation utilizing an interactive mechanism.
High teaches the method wherein:
provide, for display via the storyboard animation user interface of the designer device, a plurality of client interactivity elements (see High: Fig.1 and Fig.10 , [0019], “The data analytics animation system 100 is generally configured to show visualizations of different analytical model results displayed in motion using Video Cassette Recorder or "VCR" type controls to switch to different presentation formats such as fast-forward, fast-reverse, etc., as well as to change scales of data, e.g., from daily, to weekly, to monthly, to quarterly, and to yearly, etc. Such VCR type controls may be implemented using VCR control buttons or icons 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 are illustrated in FIG. 10”)
based on user interaction with a first client interactivity element export the data animation to a website for display to one or more client devices such that the one or more client devices can control presentation of the data animation utilizing an interactive mechanism (see High: Fig.1, [0019], “The presentation of data analytics, e.g., to senior leadership level personnel or other time constrained individuals in an organization or a meeting is challenging with respect to conveying maximum information in the least time in an exciting, and at the same time, meaningful way. Various visualizations provided by the data analytics animation system 100 provide attention capturing and exciting approach of showing analytics as evolution of data progresses through time or other data dimensions.”).
	Because Albrecht in view High address the same issue of providing data visualization user interface with interactive tools to manipulate the data graphics ,accordingly  it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Albrecht to include the system that system that provide, for  as taught by High .One would have been motivated to make such a combination in order to provide interactive user interface that assist user in managing and manipulating data graphic presentation efficiently.

Regarding claim 20,
	Albrecht in view of High teaches all the limitations of claim 19. Albrecht in view of High further teaches the method wherein the plurality of client interactivity elements comprises at least one of: 
a playback control element, wherein the interactive mechanism comprises selectable playback elements for playing and pausing a data narrative via the website (see for e.g. High : Fig. 10, [0017] , “the play button 1018 would resume a presentation or visualization 402. Likewise, a stop button 1026 would be used to reset the graph or chart… "buttons" 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 may be provided as graphical user icons or interfaces ("GUIs") on a display of the data analytics animation system 100”)
a stepper control element, wherein the interactive mechanism comprises selectable stepper elements that allow the one or more client device to select scenes in the data narrative via the website  ( see for e.g. High : Fig. 10, [0017] , “forward-skip button 1022 forward-skip button 1022 and a reverse-skip button 1024 may be used; and 
a scrolltelling control element, wherein the interactive mechanism comprises a scroll telling feature that controls playback of the data narrative based on a scroll event corresponding to the website (see for e.g. High: Fig. 10, [0017], The animation may occur either from prebuilt charts/graphs, prerecorded analytical model results, or from dynamic chart/graph construction as the data analytics animation system 100 is in use. For example, when prebuilt charts are used, they may be sequentially assembled into a message or a story that could be played in either direction by switching from one chart to the next, as indicated by the chart types 1006”)

Response to Arguments
Claim Rejections - 35 U.S.C. § 102,
Arguments for Claims 17,
Applicant further argues The Office Action fails to establish a prima facie case with regard to independent claim 17, particularly with regard to the step-plus-function limitation that invokes 35 U.S.C. § 112(f). (See Applicant’s REMARKS, Page 1, Last paragraph)

Examiner response:
Claim 17 recites: 
A method of generating interactive, digital data narrative animations comprising: 
	receiving a data graphic and a corresponding dataset;
	 generating, for display via a storyboard animation user interface, a first scene comprising a first version of the data graphic and a second scene comprising a second version of the data graphic based on the corresponding dataset; and 
	a step for utilizing the corresponding dataset to generate a transition between the first scene and the second scene portraying the first version of the data graphic and the second version of the data graphic; and 
	generating a data animation comprising the first scene, the second scene, and the transition. 
	Examiner have considered the Claim 17 under 112(f) interpretation analysis and have determined the claim invoke 112(f) interpretation as shown in the office action above. 
	
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20170076471 A1
Prophete; Didier
RECURSIVE CELL-BASED HIERARCHY FOR DATA VISUALIZATIONS

US 10169890 B1
Bakshi; Nikhil
Animated transistions between graphs
US 20190208130 A1
BINDER et al.
Voice Trigger For A Digital Assistant
US 20140043340 A1
Sobhy; Ehab
Animation Transitions and Effects in a Spreadsheet Application



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177             

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177